Exhibit 10.3

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 8th day of December, 2008, among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, LLC, in its capacity as Agent for the
Lender Group and the Bank Product Provider (together with its successors,
“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of December 8, 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among SAVVIS Communications
Corporation, a Missouri corporation; as borrower (“Borrower”), SAVVIS, Inc., a
Delaware corporation, the lenders party thereto as “Lenders” (“Lenders”) and
Agent, the Lender Group is willing to make certain financial accommodations
available to Borrower pursuant to the terms and conditions thereof; and

WHEREAS, as a condition to the making of financial accommodations to Borrower by
members of the Lender Group as provided for in the Credit Agreement, Grantors
have executed and delivered to Agent, for the benefit of Lender Group and the
Bank Product Provider, that certain Security Agreement dated as of June 10, 2005
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Provider, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Trademark
Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing;



--------------------------------------------------------------------------------

(c) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(d) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
(i) infringement or dilution of any Trademark or any Trademark licensed under
any Intellectual Property License or (ii) injury to the goodwill associated with
any Trademark or any Trademark licensed under any Intellectual Property License.

3. SECURITY AGREEMENT. The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Provider, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

4. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

5. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Trademark Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

SAVVIS, INC., a Delaware corporation By:  

/s/ Jeffrey H. Von Deylen

Name:  

Jeffrey H. Von Deylen

Title:  

Chief Financial Officer

ACCEPTED AND ACKNOWLEDGED BY: WELLS FARGO FOOTHILL, LLC, as Agent By:  

/s/ Nichol S. Shuart

Name:  

Nichol S. Shuart

Title:  

Vice President

Signature Page to Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

   Country    Mark    Registration No.    Reg Date

Savvis, Inc.

   USA    UNI-T    1594572    May 1, 1990

Trademark Licenses

None.